      Case 4:18-cv-03929 Document 26 Filed on 04/02/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                      IN THE UNITED STATES DISTRICT COURT                              April 02, 2020
                      FOR THE SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                               HOUSTON DIVISION

DENNIS and OSARENNOMAS                         §
OSARUMWENSE                                    §
                                               §
                      Plaintiffs,              §
                                               §
VS.                                            §   CIVIL ACTION NO. H-18-3929
                                               §
TEXAS FARMERS INSURANCE                        §
COMPANY                                        §
                                               §
                                               §
                                               §
                      Defendant.               §

                                           ORDER

       Because of the COVID-19 pandemic and national emergency, the court resets the current

dates for the joint pretrial order filing deadline and Docket Call setting. The new deadline for

filing the joint pretrial order and motion in limine is July 27, 2020. The new date and time for

Docket Call is August 3, 2020, at 8:30 a.m.

              SIGNED on April 2, 2020, at Houston, Texas.



                                         ___________________________________
                                                     Lee H. Rosenthal
                                              Chief United States District Judge
